Hodosy v Apotheke, LLC (2019 NY Slip Op 07721)





Hodosy v Apotheke, LLC


2019 NY Slip Op 07721


Decided on October 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2019

Richter, J.P., Gische, Tom, Gesmer, Moulton, JJ.


10207 161964/15

[*1] Vija Hodosy, Plaintiff-Respondent,
vApotheke, LLC, et al., Defendants-Appellants.


Norton & Associates, LLC, New York (Michael E. Norton of counsel), for appellants.
The Dweck Law Firm, LLP, New York (Christopher S. Fraser of counsel), for respondent.

Judgment, Supreme Court, New York County (Nancy M. Bannon, J.), entered December 24, 2018, in favor of plaintiff in the total sum of $259,570.51, and bringing up for review an order, same court and Justice, entered December 19, 2018, which granted plaintiff's motion to confirm the Special Referee's report and recommendation dated February 14, 2018, and denied defendants' cross motion to vacate a conditional order of preclusion dated November 13, 2017 striking defendants' answer pursuant to CPLR 3126, unanimously affirmed, without costs.
Defendants failed to establish a reasonable excuse for their failure to comply with the conditional order's discovery directives or a meritorious defense. Therefore, the court's denial of their motion to vacate was an appropriate exercise of its discretion (see Gibbs v St. Barnabas Hosp., 16 NY3d 74, 80 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2019
CLERK